DETAILED ACTION
In the response filed May 4, 2022, Applicant amended claims 1-4, 6, 7, 10, 12, and 15-19.  Claims 1-20 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to a judicial exception without significantly more.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the 35 U.S.C. 101 rejection from the previous Office action.

Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.  Applicant argues Bastov does not disclose “obtaining metadata for the media content item based on the identification of the media content item; generating a context for the media content item based on the metadata; based on the context, identifying an object related to the media content item; generating an XR presentation that includes the media content item and a virtual object separate from the media content item, wherein the virtual object comprises a rendering of the object related to the media content item, wherein a placement of the virtual object within the XR presentation is based on a processing of the sensor measurement.”  Examiner respectfully disagrees.  
Bastov discloses obtaining metadata for the media content item based on the identification of the media content item (Par. [0139], tags, system identifies content elements in the content, identifies/determines attributes of the content; Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], based on search by a user, “identification of the media content item,” system will return content related to the search and to the environment of the user, “obtaining metadata for the media content item” – e.g., content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen); 
generating a context for the media content item based on the metadata (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], based on search by a user, system will return content related to the search and to the environment of the user, “generating a context for the media content item based on the metadata”); 
based on the context, identifying an object related to the media content item (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, “identifying an object related to the media content item,” and/or 915c may be suggestions of meals to prepare in the kitchen, “identifying an object related to the media content item”);
obtaining a sensor measurement for an environment where the XR headset is located (Par. [0068], sensor data; Par. [0074], structures within the user’s location; Par. [0127], user’s movements are detected); 
generating an XR presentation that includes the media content item (Par. [0168], e.g., content 915a may be a recipe for a meal, “media content item,”) and a virtual object separate from the media content item (Par. [0218], display of different elements are different for related content elements; Par. [0168], e.g., content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen), wherein the virtual object comprises a rendering of the object related to the media content item, wherein a placement of the virtual object within the XR presentation is based on a processing of the sensor measurement (Par. [0168], Fig. 9, a user ' s kitchen 905 may include location specific content 915a , 915b , and/or 915c displayed on certain surfaces within a user's current physical location); and 
transmitting the XR presentation to the XR headset (Par. [0219], element ID for content displayed; Par. [0023], AR display system includes a head-mounted system) to facilitate a rendering of the XR presentation by the XR headset (Par. [0191], content is displayed in virtual space).
As such, Bastov discloses, “obtaining metadata for the media content item based on the identification of the media content item; generating a context for the media content item based on the metadata; based on the context, identifying an object related to the media content item; generating an XR presentation that includes the media content item and a virtual object separate from the media content item, wherein the virtual object comprises a rendering of the object related to the media content item, wherein a placement of the virtual object within the XR presentation is based on a processing of the sensor measurement.”  Applicant’s arguments remain unpersuasive and as such the 35 U.S.C. 102(a)(1) rejection is hereby maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastov et al. (US 2018/0315248 A1), hereinafter Bastov.
Regarding claim 1, Bastov discloses a device, comprising: a processing system including a processor (Par. [0177]); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Par. [0070], memory), the operations comprising: obtaining an identification of a media content item to be presented on an extended reality (XR) headset (Fig. 2E, “212” shows the identified content based on Show Title, Season, and Episode; Par. [0219], element ID for content displayed; Par. [0023], AR display system includes a head-mounted system); 
obtaining metadata for the media content item based on the identification of the media content item (Par. [0139], tags, system identifies content elements in the content, identifies/determines attributes of the content; Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], based on search by a user, “identification of the media content item,” system will return content related to the search and to the environment of the user, “obtaining metadata for the media content item” – e.g., content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen); 
generating a context for the media content item based on the metadata (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], based on search by a user, system will return content related to the search and to the environment of the user, “generating a context for the media content item based on the metadata”); 
based on the context, identifying an object related to the media content item (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, “identifying an object related to the media content item,” and/or 915c may be suggestions of meals to prepare in the kitchen, “identifying an object related to the media content item”);
obtaining a sensor measurement for an environment where the XR headset is located (Par. [0068], sensor data; Par. [0074], structures within the user’s location; Par. [0127], user’s movements are detected); 
generating an XR presentation that includes the media content item (Par. [0168], e.g., content 915a may be a recipe for a meal, “media content item,”) and a virtual object separate from the media content item (Par. [0218], display of different elements are different for related content elements; Par. [0168], e.g., content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen), wherein the virtual object comprises a rendering of the object related to the media content item, wherein a placement of the virtual object within the XR presentation is based on a processing of the sensor measurement (Par. [0168], Fig. 9, a user ' s kitchen 905 may include location specific content 915a , 915b , and/or 915c displayed on certain surfaces within a user's current physical location); and 
transmitting the XR presentation to the XR headset (Par. [0219], element ID for content displayed; Par. [0023], AR display system includes a head-mounted system) to facilitate a rendering of the XR presentation by the XR headset (Par. [0191], content is displayed in virtual space).
Regarding claim 2, Bastov discloses wherein the operations further comprise: subsequent to the transmitting of the XR presentation to the XR headset, monitoring a behavior of the user with respect to the media content item, the virtual object, or a combination thereof (Par. [0185], user interaction with the virtual world; Par. [0263], user can pause content).
Regarding claim 3, Bastov discloses wherein the operations further comprise: modifying a user preference in accordance with the behavior, resulting in a modified user preference (Par. [0164], user moving to a particular location; Par. [0166], user dictates preference attribute for when push content is to be displayed); 
subsequent to the modifying of the user preference, obtaining an identification of a second media content item to be presented by the XR headset (Par. [0164], system identifies push content to display that matches according to the surfaces of the environment); 
generating a second XR presentation that includes a second virtual object that is different from the virtual object, wherein the second XR presentation is based on a processing of the modified user preference (Par. [0158], matching rules of content elements to surfaces and preferences to generate display of content in virtual space); and 
transmitting the second XR presentation to the XR headset to facilitate a rendering of the second virtual object by the XR headset (Par. [0191], content is displayed in virtual space).
Regarding claim 4, Bastov discloses wherein the operations further comprise: adapting a storyline of the media content item based on the behavior of the user, resulting in an adapted media content item (Par. [0263], user may pause active content in one area); and transmitting the adapted media content item to the XR headset to facilitate a presentation of the adapted media content item by the XR headset (Par. [0263], user may resume content or automatically resume consumption as they dynamically change their environment).
Regarding claim 5, Bastov discloses wherein the operations further comprise: processing frames of the media content item to generate data pertaining to colors included in the media content item (Par. [0116], colors identified), a brightness of a presentation of the media content item (Par. [0120]), a contrast of the presentation of the media content item (Par. [0117]), or any combination thereof, wherein the XR presentation is further based on the data (Par. [0117]).
Regarding claim 6, Bastov discloses wherein the operations further comprise: obtaining data pertaining to a capability of the XR headset, wherein the XR presentation is further based on the data (Par. [0091], power of device and surface matching used to determine best area for display).
Regarding claim 7, Bastov discloses wherein the operations further comprise: receiving a request for the media content item from the XR headset, wherein the obtaining of the identification of the media content item is responsive to the receiving of the request (Par. [0166], pulled content received based on user selection).
Regarding claim 8, Bastov discloses wherein the obtaining of the metadata comprises obtaining the metadata from: a creator of the media content item (Par. [0139], tags from content designer), a distributor of the media content item, an open media platform, a social media platform (Par. [0172]), or any combination thereof).
Regarding claim 9, Bastov discloses wherein the context comprises: a timestamp, an indication of a color theme (Par. [0116], colors identified), cast information, production information (Par. [0176], product information), or any combination thereof.
Regarding claim 10, Bastov discloses wherein the sensor measurement comprises: a measurement to identify a presence or an absence of one or more physical objects in the environment (Par. [0068], sensor data; Par. [0074], structures within the user’s location).
Regarding claim 11, Bastov discloses wherein the virtual object includes an advertisement for a product, a service, or a combination thereof, of a sponsor of the media content item (Par. [0163], [0164], advertisement content).
Regarding claim 16, Bastov discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: identifying an audiovisual content item that is presented by the processing system, resulting in an identified content item (Par. [0203], Par. [0219], element ID for content displayed); 
identifying metadata associated with the identified content item (Par. [0139], tags, system identifies content elements in the content, identifies/determines attributes of the content; Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,” ; Par. [0168], based on search by a user, “identification of the media content item,” system will return content related to the search and to the environment of the user, “obtaining metadata for the media content item” – e.g., content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen);
identifying a physical object in an environment where the processing system is located, resulting in an identified physical object (Par. [0068], sensor data; Par. [0074], structures within the user’s location; Par. [0127], user’s movements are detected); 
identifying, based on the metadata, an object related to the identified content item (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,”; Par. [0168], content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, “identifying an object related to the media content item,” and/or 915c may be suggestions of meals to prepare in the kitchen, “identifying an object related to the media content item”);
generating a virtual object that is based on the object related to the identified content item (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,” - display of different elements are different for related content elements; Par. [0168], e.g., content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen); and 
rendering the identified content item and the virtual object, wherein the virtual object is rendered separately from the identified content item and is placed in accordance with the identified physical object (Par. [0168], Fig. 9, a user ' s kitchen 905 may include location specific content 915a , 915b , and/or 915c displayed on certain surfaces within a user's current physical location; Par. [0219], element ID for content displayed; Par. [0191], content is displayed in virtual space).
Regarding claim 17, Bastov discloses wherein the virtual object is superimposed on the identified physical object (Par. [0191], content is displayed in virtual space).
Regarding claim 18, Bastov discloses wherein the rendering of the virtual object comprises: causing the virtual object to avoid contact with the identified physical object as the virtual object moves about the environment during a first instant in time, causing the virtual object to interact with the identified physical object during a second instant in time, or a combination thereof (Par. [0263], user may resume content or automatically resume consumption as they dynamically change their environment).
Regarding claim 19, Bastov discloses a method, comprising: presenting, by a processing system including a processor, a first portion of a content item (Par. [0203], Par. [0219], element ID for content displayed); 
obtaining, by the processing system, metadata associated with the content item (Par. [0139], tags, system identifies content elements in the content, identifies/determines attributes of the content; Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,” ; Par. [0168], based on search by a user, “identification of the media content item,” system will return content related to the search and to the environment of the user, “obtaining metadata for the media content item” – e.g., content 915a may be a recipe for a meal, “media content item,” content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen);
obtaining, by the processing system, a sensor output from a sensor (Par. [0068], sensor data; Par. [0074], structures within the user’s location; Par. [0127], user’s movements are detected); 
processing, by the processing system, the sensor output to identify at least one physical object located in a room, resulting in an identified physical object (Par. [0074], structures within the user’s location; Par. [0127], user’s movements are detected); 
generating, by the processing system, an extended reality (XR) presentation that includes the first portion of the content item and the virtual object, wherein the virtual object is separate from the first portion of the content item and is placed based on the identified physical object and metadata associated with the first portion of the content item (Par. [0158], matching rules of content elements to surfaces and preferences to generate display of content in virtual space); and presenting, by the processing system, the XR presentation (Par. [0218], storing content elements deconstructed from content, different content elements are related to other content elements and the relation between parent and child element is stored in “metadata,” - display of different elements are different for related content elements; Par. [0168], e.g., content 915b may be an advertisement of a meal, and/or 915c may be suggestions of meals to prepare in the kitchen).
Regarding claim 20, Bastov discloses wherein the XR presentation includes a plurality of three-dimensional virtual objects, the method further comprising: obtaining, by the processing system, a log of media consumed by a user of the processing system (Par. [0077], past actions; Par. [0174]); and obtaining, by the processing system, a user preference of the user, wherein the generating of the XR presentation is further based on the log of media and the user preference, and wherein the presenting of the XR presentation comprises presenting the XR presentation in conjunction with a second portion of the content item (Par. [0164], system identifies push content, social media notifications, desired notifications, to display that matches according to the surfaces of the environment).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastov  (US 2018/0315248 A1) in view of Ziman (US 2016/0300387 A1).
Regarding claim 12, Bastov discloses wherein the operations further comprise: receiving an indication of a completed transaction for the product, the service, or the combination thereof, from the XR headset (Par. [0274], make a purchase of items/services displayed).  Bastov does not explicitly disclose generating an invoice directed to the sponsor based on the receiving of the indication of the completed transaction; and providing the invoice to the sponsor.  Ziman teaches generating an invoice directed to the sponsor based on the receiving of the indication of the completed transaction; and providing the invoice to the sponsor (Par. [0115], transaction information sent to seller).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the virtual reality system of Bastov to include user abilities of Ziman as a need exists to entice users to participate in the interactive virtual life (Ziman, Par. [0073]).  
Regarding claim 13, Bastov does not explicitly disclose wherein the virtual object includes a character that is depicted in the media content item.  Ziman teaches wherein the virtual object includes a character that is depicted in the media content item (Par. [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the virtual reality system of Bastov to include user abilities of Ziman as a need exists to entice users to participate in the interactive virtual life (Ziman, Par. [0073]).  
Regarding claim 14, Bastov does not explicitly disclose wherein an appearance of the character, a behavior of the character, or a combination thereof, is based on an event, a condition, or a combination thereof, within the media content item.  Ziman teaches wherein an appearance of the character, a behavior of the character, or a combination thereof, is based on an event, a condition, or a combination thereof, within the media content item (Par. [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the virtual reality system of Bastov to include user abilities of Ziman as a need exists to entice users to participate in the interactive virtual life (Ziman, Par. [0073]).  
Regarding claim 15, Bastov does not explicitly disclose wherein an appearance of the character, a behavior of the character, or a combination thereof, is based on an interaction of a user with the media content item.  Ziman teaches wherein an appearance of the character, a behavior of the character, or a combination thereof, is based on an interaction of the user with the media content item (Par. [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the virtual reality system of Bastov to include user abilities of Ziman as a need exists to entice users to participate in the interactive virtual life (Ziman, Par. [0073]).  


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ng et al. (US 2017/0302903 A1) discloses a system for enabling interaction with, manipulation of, and control of depth-assigned content in depth-enhanced pictures, such as virtual reality images. Depth-assigned content can be assigned to a specified depth value. When a depth-enhanced picture is refocused at a focus depth substantially different from the specified assigned depth value, the depth-assigned content may be omitted, grayed out, blurred, or otherwise visually distinguished.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                 

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621